Citation Nr: 0809084	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-40 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include as secondary to service-connected generalized anxiety 
disorder with dysthymia and/or service-connected 
neurovascular tension-type headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from March 1967 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In December 2007, the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  

The Board notes that the RO has only considered whether the 
veteran's sleep disorder is related to service or whether it 
is secondary to service-connected neurovascular tension-type 
headaches.  The theory that the veteran's sleep disorder is 
secondary to his service-connected generalized anxiety 
disorder was first raised by the veteran in June 2007 and his 
testimony in December 2007 included arguments on this matter.  
The Board has incorporated this additionally raised theory of 
entitlement into the issue currently on appeal.  See Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006) (while there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.).  

Finally, in a February 2005 rating decision, the RO denied 
the veteran's claim for service connection for post-traumatic 
stress syndrome (PTSD).  The veteran was notified of the 
decision that same month but did not file a notice of 
disagreement within one year of the notice of the RO's 
decision.  Thereafter, apparently in June 2006, the veteran 
submitted evidence to the RO concerning his claim for service 
connection for PTSD.  This evidence is accepted as an attempt 
by the veteran to reopen his previously denied claim for 
service connection for PTSD.  As this issue has not been 
reconsidered by the RO since the February 2005 rating 
decision it is not before the Board.  Hence, it is referred 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

During his December 2007 hearing, the veteran identified 
receiving treatment at the VA Medical Center (VAMC) in St. 
Louis.  The veteran testified that he was receiving treatment 
for a sleep disorder at the St. Louis VAMC-Jefferson 
Barracks division.  He also identified receiving treatment at 
the John Cochran division of the St. Louis VAMC.  A review of 
the claims file does not reflect any medical records 
associated with treatment at the St. Louis VAMC.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
veteran's claim on appeal, an attempt should be made to 
obtain any records associated with the veteran's reported 
treatment at the St. Louis VAMC-Jefferson Barracks and John 
Cochran divisions.  

Additionally, in reviewing the medical evidence of record, 
the Board is unclear as to whether the veteran's sleep 
disturbance/disorder is necessarily a component or symptom of 
some underlying disability (e.g. generalized anxiety disorder 
with dysthymia) or a separate and distinct disability.  In a 
report of June 2004 VA neurological examination, the examiner 
noted the veteran's reported history regarding sleep 
disturbance and indicated that the pattern of the veteran's 
sleep disorder which had been described was part of the 
veteran's depression.  The examiner opined that the sleep 
disorder was a component of depression.  

In a subsequent report of June 2004 VA heart examination, the 
examiner's assessment included anxiety-related sleep 
disorder.  He determined that there was no biological cause 
for the veteran's sleep disorder. The examiner instead noted 
that there was a cause and effect relationship between the 
veteran's mental disorders and symptoms of having problems 
sleeping.  By contrast, the RO received a statement in 
February 2005 from L.D. Clawson, M.D, wherein it was opined 
that the veteran's sleep disturbance was a result of his 
chronic and severe anxiety.  

In light of the medical opinions of record, the Board 
believes the veteran should be afforded an additional VA 
medical examination.  The examiner should include a well 
reasoned medical opinion addressing the nature and etiology 
of any identified sleep disturbance/disorder that accounts 
for the veteran's lay testimony as well as the clinical 
record through review of the claims file.  In particular, the 
examiner should opine as to whether any identified sleep 
disturbance/disorder is a component or symptom of the 
veteran's service-connected generalized anxiety disorder with 
dysthymia and/or service-connected neurovascular tension-type 
headaches, or is a separate and distinct disability that is 
proximately due to or a result of (to include aggravation 
thereof) his service-connected generalized anxiety disorder 
with dysthymia and/or service-connected neurovascular 
tension-type headaches.  38 U.S.C.A. § 5103A (West 2002).  
(The Board emphasizes to the veteran that failure to report 
to any scheduled examination, without good cause, may result 
in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).)  

Finally, the veteran submitted argument and/or evidence 
directly to the Board following his December 2007 hearing.  
It was received by the Board on December 28, 2007.  
Unfortunately, that argument and/or evidence appears to have 
been temporarily misplaced and is not currently associated 
with the claims file.  The veteran should be placed on notice 
that the argument and/or evidence he submitted in December 
2007 and received by the Board on December 28, 2007 is 
currently unavailable for review, and he should be invited to 
resubmit such argument and/or evidence.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.326(a) (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO/AMC of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO/AMC should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to readjudicating the claim on appeal.  

In view of the foregoing, the claim is REMANDED for the 
following action

1.  Any available medical records 
pertaining to the veteran's reported 
treatment at the St. Louis VAMC-
Jefferson Barracks and John Cochran 
Divisions-should be obtained.  The 
RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2007) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The veteran should be sent a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence to be obtained that is 
currently not of record.  The veteran 
should also be invited to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

In the above letter, the veteran should 
be notified that the argument and/or 
evidence he submitted to the Board and 
received on December 28, 2007 is 
currently unavailable for review.  He 
should be invited to resubmit such 
argument and/or evidence for 
consideration.  

3.  After securing any additional 
records, the veteran should be scheduled 
for a VA neurological examination at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to and reviewed by the physician(s) 
designated to examine the veteran.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should evaluate the veteran 
and offer an opinion as to whether any 
identified sleep disturbance/disorder is 
a component or symptom of any underlying 
disability (e.g. generalized anxiety 
disorder, dysthymia, and/or neurovascular 
tension-type headaches), or is a separate 
and distinct disability.  

If any identified sleep 
disturbance/disorder is identified as a 
separate and distinct disability, the 
examiner should opine whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
identified sleep disturbance/disorder is 
related to the veteran's period of 
military service; or was (a) caused or 
(b) aggravated (i.e., permanently 
worsened) by the veteran's service-
connected generalized anxiety disorder 
with dysthymia and/or service-connected 
neurovascular tension-type headaches.  In 
particular, the examiner should consider 
the reports of June 2004 VA neurological 
and VA heart examinations, as well as the 
opinion of Dr. Clawson.  

The basis for any opinion should be 
explained in detail and supported by 
clinical data or other rationale. 

4.  After undertaking any other 
development deemed appropriate, the 
veteran's claim on appeal should be 
readjudicated in light of all pertinent 
evidence and legal authority (to include 
the additional theory that the veteran's 
claimed sleep disorder is secondary to 
service-connected generalized anxiety 
disorder with dysthymia.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO/AMC.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

